Citation Nr: 0401961	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to May 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 RO decision, which denied the 
veteran's claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  

In January 2003, the veteran testified at a hearing at the RO 
before a Veterans Law Judge, who has been designated to make 
the final disposition of this proceeding for VA.  

At that hearing and in other statements of record (see 
veteran's letter received in July 2001 and his VA Form 9, 
received in November 2002), it appears that the veteran has 
also raised the issue of payment for evaluation and 
instruction at a private institute (Lindamood-Bell), 
beginning in October 2001 (i.e., following the delimiting 
date for his Chapter 30 educational benefits).  

However, the RO has not adjudicated this issue, and it is 
therefore referred to the RO for further appropriate 
consideration.  



FINDINGS OF FACT

1.  The veteran was discharged from active duty on May 25, 
1991.  

2.  The veteran's learning disability did not solely prevent 
him from initiating or completing his chosen program of 
education during his period of eligibility for Chapter 30 
education benefits that ended May 26, 2001; the dates as to 
when his learning disability disrupted the pursuit of his 
chosen educational program are not demarcated and cannot be 
clearly defined.  



CONCLUSION OF LAW

The claim for an extension of the applicable delimiting date 
for receiving educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond May 26, 2001, must 
be denied.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 
21.7050(a), 21.7051(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA),  Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as  amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] was enacted.  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It also  redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  

The veteran's sole argument for an extension of his 
delimiting date for Chapter 30 educational assistance 
benefits is that he has an underlying learning disability 
that essentially prevented him from completing his education 
during his period of eligibility for Chapter 30  benefits.  

The facts presented by the veteran are not in contention and 
the factual evidence is not dispositive in this case.  
Instead, this case involves statutory interpretation.  

Because the VCAA has no effect on claims when the question is 
limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements of the VCAA.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).  

After a careful review of the record and the veteran's 
contention that the delimiting date for his Chapter 30 
educational assistance benefits should be extended due to his 
underlying learning disability, the Board sympathizes with 
the veteran but ultimately finds that there is no merit to 
his argument within the law.  

The provisions of Chapter 30, Title 38 of the United States 
Code, allows for educational assistance for members of the 
Armed Forces after their separation from military service.  

38 C.F.R. § 21.7050(a) sets out a ten-year time limitation 
for Chapter 30 educational assistance benefits.  The time 
limitation begins to run on the date of the  veteran's last 
discharge or release from a period of active duty of ninety 
days or more of continuous service.  

38 C.F.R. § 21.7051(a) allows for an extension of the 
delimiting period upon a showing that the veteran was 
prevented from initiating or completing his chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  

The regulation further states that it must be clearly 
established by medical evidence that such a program of 
education was medically infeasible and that VA will not 
consider a veteran who was disabled for a period of thirty 
days or less as having been prevented from initiating or 
completing a chosen program unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue attendance 
because of the short disability.  See 38 C.F.R. § 
21.7051(a)(2).  

The veteran was discharged from active service on May 25, 
1991, and the period of eligibility for Chapter 30 benefits 
ended on May 26, 2001.  

His application for an extension of the delimiting date was 
received on May 25, 2001.  In that claim, he asserted that he 
had "fallen short of [his] educational goals due to a 
learning deficiency" and had been diagnosed with sensory-
cognitive problems.  He indicated that with six weeks of 
intensive instruction at Lindamood-Bell [a private 
educational institute], he anticipated that he would continue 
his education with no further complications.  

In support of his claim, he submitted transcripts from 
elementary and high school, Trinity Baptist College, and 
Skagit Valley College.  He also submitted letters, dated in 
June 2001, from the chairs of the communication and computer 
science departments at Skagit Valley College.  

The computer science chair stated that the veteran had 
finally discovered that he had a learning difficulty that he 
needed to deal with before retaking the sequence of 
mathematics courses.  The communication chair observed that 
the veteran might have a specific language disability and 
recommended the Lindamood-Bell Institute, which had designed 
a program to deal with the veteran's disability.  

The school transcripts show that at Trinity Baptist College 
the veteran was placed on academic probation in June 1992, 
following two semesters there from 1991-1992.  

The Skagit Valley College transcript shows that the veteran 
attended for one quarter in 1993 (taking one course), two 
quarters in 1994 (taking four then five courses), one quarter 
in 1995 (taking two courses), two quarters in 1998 (taking 
three then two courses), and two quarters in 1999 (taking two 
courses each).  He was placed on probationary status after 
one quarter in 1999.  

Additional documentation in the claims folder shows that the 
veteran continued to take courses at Skagit Valley College 
for two quarters, ending in June 2000.  

In a July 2001 decision, the RO initially denied the 
veteran's claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, because the veteran did not furnish 
information or evidence that it had requested.  

That information included the specific beginning and ending 
dates of the period during which the veteran was unable to 
attend school due to disability, the type of each job he held 
during the period of his disability, and a statement from the 
doctor who had treated him (along with the diagnosis, 
treatment, and duration of disability that prevented him from 
going to school).  

The veteran subsequently submitted a December 2001 report 
from David Fordyce, Ph.D., of Virginia Mason Medical Center.  
Dr. Fordyce evaluated the veteran and stated that, by 
history, the veteran reported a longstanding problem in 
reading comprehension and associated difficulties with 
concept formation.  He stated that, while he did not have the 
test scores from a recent evaluation done at Lindamood-Bell 
Institute, their findings seemed consistent with the 
veteran's reported history.  

He stated that the test results he obtained were generally 
consistent with the same information and that the veteran had 
a clear impairment in verbal linguistic processing, mild 
difficulties with word retrieval, and impairments in learning 
more complicated verbal material and in reading 
comprehension.  There was also evidence of some difficulties 
with concept formation and general abstraction skills.  Dr. 
Fordyce stated that the veteran's condition was likely 
lifelong.  

The veteran also submitted a statement, indicating that there 
were no specific beginning or ending dates during which he 
could not attend school, and a chart outlining his employment 
from 1983 to 2002.  Of particular note following his 
discharge from service, he worked 20 hours a week as a 
"loader" for UPS Shipping from 1991-1992, 40 hours a week 
as a "slitter" for American Tape during the summer of 1992, 
20-25 hours a week as a driver for Domino's Pizza in 1993, 
and 40 hours a week as a "text processor" for Logos 
Research Systems from 1996-2002.  

Thereafter, in an April 2002 decision, the RO confirmed it 
prior denial of the veteran's claim for an extension of the 
delimiting date for educational assistance benefits.  Later 
that month, the veteran filed his Notice of Disagreement with 
the decision.  

In an August 2002 Statement of the Case issued to the 
veteran, the RO cited to 38 C.F.R. § 21.7051 and determined 
that the veteran attended school until June 2000 with his 
disability but that because no dates could be derived from 
the medical evidence as to when he was unable to continue 
training, an extension of the delimiting date could not be 
granted.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in November 2002, the veteran argued that his 
educational benefits should be extended in accordance with 38 
C.F.R. § 21.7051(a)(2).  He stated that his learning 
deficiency has been lifelong, inhibiting him from attending 
school because he was struggling to complete many of his 
courses.  He contended that his claim fell within the 
regulations and that it was improper to deny it based on 
"technicalities."  He argued that his mental disability as 
shown by the medical evidence should be sufficient to grant 
his claim.  

With his Substantive Appeal, the veteran submitted a 
statement dated in October 2002 from Dr. Fordyce, who 
indicated that he had previously evaluated the veteran for a 
learning disability of significant proportions and who stated 
that the veteran's condition was lifelong and permanent.  

(The Board recognizes that this statement was not 
specifically considered by the RO.  However, a subsequent 
statement by Dr. Fordyce was submitted at a July 2003 
hearing, and that statement was a reiteration of the October 
2002 statement and was accompanied by a waiver of initial RO 
review.  Thus, it is the Board's judgment that its initial 
consideration of the statement is harmless and that a remand 
for initial RO review of the October 2002 statement would be 
pointless and delay a decision needlessly.)  

At a July 2003 Board hearing, the veteran testified that, 
after his discharge from the military he attended Trinity 
Baptist College in Florida, where he did not do so well.  He 
stated that he then moved to Washington and began classes at 
Skagit Valley College, where he did okay in remedial and 
lower level classes but did not do well when he began upper 
level classes.  

The veteran stated that his English professor recommended 
Lindamood-Bell Institute to help him with his deficiencies.  
He indicated that he was aware of his academic struggles at 
that time but did not know the reason, so he followed through 
with testing at Sylvan's and then Lindamood-Bell.  He stated 
that he completed classes at Skagit as long as they were 
"semi-easy."  He stated that he had about 52 credits at 
Skagit and needed about 97 credits to obtain his Associate 
Degree, after which he was planning to transfer to another 
school.  He stated that beginning in October 2001 he was 
evaluated by and took a course at Lindamood-Bell, after which 
testing showed improvement.  He indicated that presently he 
worked full-time and was not in school.   

At that hearing, the veteran submitted additional evidence 
that was accompanied by a waiver of initial RO review of that 
evidence, which included a July 2003 statement by Dr. 
Fordyce.  He stated that he evaluated the veteran for a 
longstanding learning disability in December 2001, which 
documented a verbal learning impairment.  He stated that the 
impairment was lifelong and probably retarded the veteran's 
performance academically all his life, including during his 
college-level study in recent years.  He stated that there 
was not an onset date by which this impairment began that 
could be established with any degree of certainty other than 
consideration of the veteran's birth date.  

The veteran also submitted a learning profile report from 
Lindamood-Bell Institute, providing summaries of testing 
administered in October 2001 and October 2002.  

It can be argued that the veteran's learning disorder is not 
a "mental disability" as contemplated by 38 C.F.R. 
§ 21.7051(a)(2).  The governing regulation does not 
specifically define what may be considered a "mental 
disability."  As evaluated by Dr. Fordyce, the veteran's 
verbal learning impairment is lifelong and likely had its 
onset at birth.  To analogize to VA regulations pertaining to 
criteria for establishing entitlement to disability 
compensation (i.e., under Chapter 11, Title 38, United States 
Code), congenital or developmental defects and mental 
deficiency, as such, are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  

Thus, if the veteran's learning disorder is not a mental 
disability under 38 C.F.R. § 21.7051(a), then there would be 
no basis upon which to extend the veteran's delimiting date 
for his Chapter 30 educational benefits.   

If it is assumed that the veteran's learning disability is a 
"mental disability" as contemplated by 38 C.F.R. 
§ 21.7051(a)(2), the evidence of record does support to some 
extent his claim that he was prevented from completing his 
chosen educational program within the ten-year eligibility 
period.  

As noted by Dr. Fordyce and the department chairs at Skagit 
Valley College, the veteran's learning impairment probably 
retarded his academic performance including during his 
college-level study.  However, the school transcripts show 
that the veteran was not even enrolled in classes for part of 
1995 through 1997, and the veteran's reported employment 
history shows that he did not work in 1995 and worked full-
time from 1996 to 2002.  

Thus, it cannot necessarily be said that the veteran's 
learning disability prevented him from completing his 
educational program during the ten-year eligibility period, 
particularly when he worked full-time and was not enrolled in 
classes for many of those years.  

Further, the Board notes that under 38 C.F.R. § 21.7051(a)(2) 
the medical evidence must "clearly" establish that the 
veteran's chosen educational program was "medically 
infeasible."  

In the veteran's case, the medical evidence does not show 
unambiguously that he was prevented from attending school on 
the basis that it was medically impracticable.  On the 
contrary, the record shows that it was possible for him to 
pursue his educational program, as indicated by the school 
transcripts and other documentation evidencing pursuit of his 
educational goals.  

While it is also noted that such documentation shows that the 
veteran withdrew from some college classes or otherwise 
performed unsatisfactorily, he nevertheless enrolled in and 
completed courses up until June 2000.  Moreover, the veteran 
himself testified that it was his intent to continue with his 
educational program despite his learning disability.  

Additionally, 38 U.S.C.A. § 3031(d), the statute upon which 
the governing  regulation (38 C.F.R. § 21.7051(a)) takes its 
authority, allows for the extension of a delimiting date for 
"an individual eligible for educational assistance...during 
the period of time that such individual was so prevented from 
pursuing such program and such 10-year period will again 
begin running on the first day following such individual's 
recovery from such disability on which it is reasonably 
feasible...for such individual to initiate or resume pursuit 
of a program of education with educational assistance under 
this chapter."  Emphases added.  

Thus, when read together and applied to the veteran's case, 
it is apparent that the mental disability in question must be 
of a nature that the veteran may recover from it and resume 
his chosen educational program.  The medical evidence in this 
case shows that the veteran's learning disability is lifelong 
and permanent.  

While the veteran argues that he undertook a program at 
Lindamood-Bell Institute to help him with his learning 
deficiencies and that through the program he has shown 
improvement, the dates as to when his learning disability 
disrupted the pursuit of his chosen educational program are 
not demarcated.  

In fact, the nature of his mental disability is such that 
there is not a clearly defined date on which it began and 
when he will "recover" in order to resume his educational 
program.  

The veteran's argument for extending his delimiting date for 
educational benefits is not contemplated under the applicable 
statute and regulations, which require clear-cut beginnings 
and endings to physical or mental disability that disrupts a 
veteran's educational program.  

The overall tone of the Department of Defense Authorization 
Act of 1985, Public  Law 98-525 (October 19, 1984), which 
authorized the educational assistance benefits outlined in 
Chapter 30, shows a legislative intent to extend the 
delimiting date for educational benefits in certain 
circumstances where such extensions can be clearly defined.  
Such is not the case for the veteran.  

Thus, the Board finds that it must deny the veteran's request 
to have the delimiting date extended on the grounds of his 
lifelong and permanent learning disability.   

Accordingly, the Board finds that the eligibility period for 
Chapter 30 benefits expired on May 26, 2001, and the criteria 
for an extension of the delimiting date have not been met.  

The Board acknowledges that the veteran has been working 
towards obtaining a higher education and commends him for his 
efforts.  Unfortunately, his claim cannot be granted.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430  (1994). 



ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond May 26, 2001, is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



